                                                                               FILES
                                                                                 ■ icT COURT
                           Sn tl)e SEniteb States! JBisftnct                       -rv ;,iv.

                        jfor tjje ^outliern ©isftrict of (^eorgtas ph 3:11
                                   ^apcrosisi jBibtsiion CLERK
                                                                        SO. L:;si. oTgX
              LLOYD HAROLD JONES,

                           Petitioner,                         CIVIL ACTION NO.: 5:19-cv-61

                                                     *
                   V.
                                                     ♦

                                                     ♦
              TRACY JOI-JNS,
                                                     Ik


                                                     ♦
                           Respondent.

                                                ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.       Dkt. No. 13.   Petitioner Lloyd Jones ("Jones")

              did not file Objections to this Report and Recommendation.

              Accordingly, the Court ADOPTS the Magistrate Judge's Report and

              Recommendation, DENIES as moot Respondent's Motion to Dismiss

              and Jones's 28 U.S.C. § 2241 Petition, and DIRECTS the Clerk of

              Court to CLOSE this case and enter the appropriate judgment of

              dismissal.     Additionally, the Court DENIES Jones in forma

              pauperis status on appeal.

                   SO ORDERED, this         ^             of      d*-           ^ 2019,


                                            HON. LISA GODBEY WOOD, JUDGE
                                            united states district court
                                           SOUTHERN district OF GEORGIA




AO 72A
(Rev. 8/82)
